Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 7/14/2022. Currently claims 1-22 are pending in the application, with claims 1-9 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 10-22, without traverse, drawn to an article in the reply filed on 7/14/2022 is acknowledged.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-14 are rejected under 35 U.S.C.102 as being anticipated over Ganapathiappan et al. (US Patent Application Publication Number 2017/0203408 A1), hereafter, referred to as “Ganapathiappan”. 

Regarding claim 10, Ganapathiappan teaches in Fig. 10, a polishing pad comprising a polishing pad body and windows, wherein the polishing pad comprises an interpenetrating polymer network including cationically curable polymer materials and urethane acrylate materials (free-radically polymerized), and wherein the windows are also formed from a mixture of compositions that undergo both cationic and free radical cure (para. [0162]-[0164], [0193]-[0197], [0260]-[0262] and Fig. 10).

Ganapathiappan teaches in Fig. 10, a schematic perspective sectional view of a polishing pad (element 1000) having one or more observation windows (element 1010).  Ganapathiappan teaches that the material(s) used to form the polishing elements are formed from the sequential deposition and cationic cure of at least one radiation curable resin precursor composition, wherein the compositions contain functional polymers, functional oligomers, monomers, and/or reactive diluents that have epoxy groups (para. [0164]). Ganapathiappan also teaches that mixed free radical and cationic cure systems may be used to save cost and balance physical properties, and are formed from the sequential deposition and cationic and free radical cure of at least one radiation curable resin precursor composition (para. [0164]) for the polishing area. Ganapathiappan further teaches that the window is formed using transparent polymeric compositions that contain epoxide groups, wherein the compositions may be cured using a cationic cure, and may provide additional clarity and less shrinkage (para. [0262]). The window may be formed from a mixture of compositions that undergo both cationic and free radical cure, and use of 3D process to form the window (para. [0262]). Ganapathiappan also teaches that some of the layers in the formed advanced polishing pad of the observation window and detection window is formed by use of a cationic curing method and some of the layers are be formed from a free radical curing method (para. [0164]). Ganapathiappan further teaches the formation of interpenetrating polymer networks (para. [0193] – [0197]).

Regarding claims 11-13, Ganapathiappan teaches that the epoxy materials (cationic curable) may be monomers, oligomers or polymers (para. [0162]); and the precursor formulation also comprises a multifunctional (free radically polymerized) urethane acrylate oligomer (para. [0015]).

Regarding claims 14, Ganapathiappan teaches the polishing pad comprising a free radical photoinitiator and a cationic photoinitiator by teaching to use free radical photoinitiator such as Irgacure® 651 (para. [0161]) and use of acid catalysts (cationic photoinitiator) that generate a photoacid when irradiated with UV or electron beam include aryl onium salts (para. [0164]).

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15-22 are rejected under 35 U.S.C.103 as being obvious over Ganapathiappan et al. (US Patent Application Publication Number 2017/0203408 A1), hereafter, referred to as “Ganapathiappan”. 
.
Regarding claims 15-16, Ganapathiappan teaches a polishing pad comprising a polishing pad body and windows, wherein the polishing pad comprises an interpenetrating polymer network including cationically curable polymer materials and urethane acrylate materials (free-radically polymerized), and wherein the windows are also formed from a mixture of compositions that undergo both cationic and free radical cure (para. [0162]-[0164], [0193]-[0197], [0260]-[0262] and Fig. 10). But Ganapathiappan fails to explicitly teach that the window region comprises a lower amount of the free radical photoinitiator, the cationic photoinitiator, or both than the polishing region.  However, Ganapathiappan teaches that the polymer materials may comprise one or more solid polymer materials that have desirable mechanical properties, thermal properties, wear properties, degradation properties, or other useful property for use within the formed advanced polishing pad (para. [0146]). Ganapathiappan also teaches that the chemical structures of both amine and alcohol curing agents and epoxides may be varied to obtain the desired physical property such as storage modulus (E'), hardness, adhesion, flexibility and elongation (para. [0173]). One may also choose different degrees of functionality to achieve a desired crosslink density, and thus tune the physical properties of the formed material, such as the storage modulus (E') (para. [0173]). Ganapathiappan further teaches the use of different formulations to adjust the storage modulus (E') (example 2), contact angle (example 3) and other relevant properties. Therefore, it would have been obvious to any ordinary artisan that the ratio of the cationically polymerized material to the free-radically polymerized material is controlled to achieve a property target (as claimed in claim 16) for a polishing pad. Additionally, Ganapathiappan teaches the use of composition variation to adjust and achieve a property target.  The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the composition of ingredients might be characterized as routine experimentation.  Therefore, maintaining the composition for the window region to comprise a lower amount of the free radical photoinitiator, the cationic photoinitiator, or both than the polishing region (as claimed in claim 15) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 17-18, As explained in the rejection of claims 15-16, Ganapathiappan teaches that it would have been obvious to any ordinary artisan that the ratio of the cationically polymerized material to the free-radically polymerized material is controlled to achieve a property target. Additionally, Ganapathiappan teaches the use of composition variation (different formulations) to adjust and achieve a property target in different examples.  The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the composition of ingredients might be characterized as routine experimentation.  Therefore, maintaining the composition for the ratio of the cationically polymerized material to the free-radically polymerized material to be between 10 wt. % and 65 wt. % for a polishing region (as claimed in claim 17), and the ratio of the cationically polymerized material to the free-radically polymerized material to be about 25 wt. % (as claimed in claim 18) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 19-21, as explained in the rejection of claim 15-16, Ganapathiappan teaches that the chemical structures of both amine and alcohol curing agents and epoxides may be varied to obtain the desired physical property such as storage modulus (E'), hardness, adhesion, flexibility and elongation (para. [0173]). One may also choose different degrees of functionality to achieve a desired crosslink density, and thus tune the physical properties of the formed material, such as the storage modulus (E') (para. [0173]). Ganapathiappan further teaches the use of different formulations to adjust the storage modulus (E') (example 2). Therefore, it would have been obvious to any ordinary artisan that the ratio of the cationically polymerized material to the free-radically polymerized material is controlled to achieve a property target (as claimed in claim 19, 20, and 21). The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the composition of ingredients might be characterized as routine experimentation.  Therefore, maintaining the composition to comprise the ratio of the cationically polymerized material to the free-radically polymerized material to achieve a desired storage modulus (E'30) at  between 5 megapascals (MPa) and 100 MPa (as claimed in claim 19), or between 101 MPa and 500 MPa (as claimed in claim 20), or between 501 MPa and 3000 MPa (as claimed in claim 21), would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 22, Ganapathiappan teaches that the polymer materials may comprise one or more solid polymer materials that have desirable mechanical properties, thermal properties, wear properties, degradation properties, or other useful property for use within the formed advanced polishing pad (para. [0146]). Ganapathiappan also teaches the use of different formulations to adjust the desired property such as storage modulus (example 2), contact angle (example 3) and other relevant properties. Since the composition is a mixture of compositions that undergo both cationic and free radical cure, therefore, it would have been obvious to any ordinary artisan that the ratio of the cationically polymerized material to the free-radically polymerized material is controlled to achieve a property target.

Additionally, Ganapathiappan also teaches that the window is formed using transparent polymeric compositions that contain epoxide groups, wherein the compositions may be cured using a cationic cure, and may provide additional clarity and less shrinkage. The window may be formed from a mixture of compositions that undergo both cationic and free radical cure, and use of 3D process to form the window (para. [0262]). Ganapathiappan also teaches that some of the layers in the formed advanced polishing pad of the observation window and detection window is formed by use of a cationic curing method for some layers, and some of the layers are be formed from a free radical curing method (para. [0164]). Therefore, similar to the polishing region, for the window region as well, it would have been obvious to any ordinary artisan that the ratio of the cationically polymerized material to the free-radically polymerized material is controlled to achieve a property target similar to the polishing region.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742